Citation Nr: 9925909	
Decision Date: 09/10/99    Archive Date: 09/21/99

DOCKET NO.  95-42 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for residuals (including 
traumatic arthritis, reduced strength of the left hand, and 
atrophy of left forearm musculature) of fractures of the left 
carponavicular, ununited, and of the distal third of the left 
ulna, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Phillip L. Krejci, Associate Counsel

INTRODUCTION

The veteran had active service from June 1957 to June 1959.  
Upon separation from service, he claimed service connection 
for a broken left arm.  He failed to report for a VA 
examination, and the claim was denied.

In August 1984, the veteran filed an informal claim for 
service connection for fractures of the left arm and wrist.  
A December 1984 rating decision granted service connection 
for residuals of a fracture of the distal one-third of the 
left ulna and assigned a noncompensable evaluation.

In July 1992, the veteran sought an increased evaluation, and 
the claim was denied in a September rating decision.  
However, after further evidentiary development, a September 
1993 rating decision expanded the grant of service connection 
to include an ununited fracture of the left scaphoid, and a 
20 percent evaluation was assigned.  The scaphoid is the most 
lateral bone in the proximal row of carpal bones and is also 
called the navicular bone.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 
1489 (28th ed. 1994).

In March 1995, the veteran sought an increased evaluation.  
This appeal arises from a June 1995 rating decision of the 
Columbia, South Carolina, Regional Office (RO) that denied an 
increased rating for residuals of a fracture of the left ulna 
and an ununited fracture of the left navicular, currently 
evaluated as 20 percent disabling.

In March 1998, the case was remanded by the Board of 
Veterans' Appeals (Board) for further development of the 
evidence.  The remand noted that, in his November 1995 
Substantive Appeal, the veteran had claimed service 
connection for a right knee disorder, but the claim had not 
been adjudicated by the RO.  Accordingly, the Board referred 
the issue to the RO for consideration.  However, it appears 
that, while the case was in remand status, the RO failed to 
consider the issue, so it is again referred to the RO.


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.

2.  The veteran's left wrist disability is manifested by 
complaints of pain and loss of strength in the left hand and 
arm; clinical findings show limitation of motion and severe 
arthritis of the left wrist and loss of grip strength of the 
left hand.


CONCLUSION OF LAW

The veteran's left wrist disability is not more than 20 
percent disabling under pertinent criteria.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, to include 
§§ 4.7, 4.10, and Diagnostic Codes (DC) 5211, 5003 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Evidence

The veteran's service medical records, including a separation 
examination conducted in April and May 1959, show that he 
sustained a fracture at the distal third of the left ulna.

A July 1976 letter from Doctor John Barnard noted that the 
veteran was currently totally disabled due to a congenitally 
defective heart valve that led to endocarditis in November 
1974, cardiomegaly and congestive heart failure by March 
1975, and July 1975 surgery to replace the defective aortic 
valve.

At an October 1984 VA orthopedic examination, the veteran 
complained of diminished grip strength of the left hand.  The 
examiner reported that the veteran is right-handed.  
Examination of the left forearm and wrist showed normal range 
of motion, no edema, and no crepitus.  Circumferential 
measurements of the forearms were proportional.  There was no 
neurovascular deficit and no muscle wasting.  The diagnosis 
was healed fracture of the left ulna.  X-rays revealed, in 
addition to the well-healed fracture of the distal third of 
the left ulna, an ununited fracture of the left navicular 
with moderately advanced post-traumatic arthritis of the 
radiocarpal joint.  X-rays of the right wrist showed minimal 
hypertrophic degeneration of the radial styloid process.

An April 1991 outpatient treatment record from the VA 
orthopedic clinic noted significant degenerative joint 
disease of the left wrist, secondary to an old navicular 
fracture.

At an August 1992 VA examination, the veteran reported that 
he fell off a tank in service in 1958 and sustained a broken 
left arm.  He complained of weakness, and occasional pain, in 
the left hand, worse in recent years.  On examination, there 
was atrophy of left forearm musculature when compared with 
the right, but pronation and supination of the forearms were 
symmetric.  On the left, there was tenderness over the 
scaphoid, grip strength was diminished, and dorsiflexion was 
achieved to 30 degrees, palmar flexion to 40 degrees, and 
both radial and ulnar deviation to 20 degrees.  X-rays showed 
a well-healed ulnar fracture at the distal one-third, without 
shortening or angulation.  They also showed an old navicular 
fracture at the proximal one-third, with cystic changes there 
and in the capitate, and degenerative changes along the 
radiocarpal interval.  The impression was status post 
fractures of the proximal one-third of the left scaphoid, 
with nonunion and degenerative changes, and of the distal 
one-third of the left ulna.

At an April 1993 VA hearing, the veteran testified that the 
only left arm injury he ever sustained had occurred when he 
fell from a tank in service, and that he had experienced 
problems with his left arm ever since.  Some days he could 
use it and some days he could not.  There was constant pain, 
for which he took Motrin, he had occasional swelling, and he 
wore a brace to stabilize the left wrist.  He contended that 
he could not lift a cup of coffee and, essentially, had lost 
the use of the left arm.

A May 1993 examination by Oakwood Orthopaedic Clinic noted 
tenderness over the dorsum of the left wrist and grip 
strength 80 to 90 percent of normal, with radial deviation of 
10 degrees, ulnar deviation of 20 degrees, dorsiflexion of 40 
degrees, and palmar flexion of 60 degrees.  X-rays showed a 
well-healed fracture of the left ulna at the junction of the 
middle and distal thirds, an old ununited fracture at the 
proximal waist of the left carponavicular, and moderate 
degenerative changes of the left wrist.

An October 1995 report from Oakwood Orthopaedic Clinic noted 
that the veteran complained of increased left wrist pain and 
further loss of grip strength.  There was tenderness over the 
dorsum of the left wrist, slight swelling, dorsiflexion of 
40 degrees and palmar flexion of 45 degrees, and grip 
strength of the left hand about 50 percent of normal.  The 
examiner noted that the condition of the left wrist had 
worsened but not to the point where fusion was a 
consideration.

An April 1996 report from Oakwood Orthopaedic Clinic noted 
that the veteran reported constant mild to moderate left 
wrist pain that was intermittently severe.  There was slight 
swelling over the dorsum of the left wrist, generalized 
tenderness about the wrist, dorsiflexion of 40 degrees and 
palmar flexion of 45 degrees with pain at the extremes, grip 
strength about 50 percent of normal, and a 15 to 20 degree 
deficit of pronation and supination.

At a September 1996 VA hearing, the veteran testified that he 
had constant pain in the left wrist and could not pick up 
anything with the left arm or even use it while driving.  His 
private doctor told him that, if necessary, a pin could be 
placed in the wrist in order to relieve pain but that would 
only be done "if we had to."  He said he wore a wrist brace 
about 50 percent of the time.  He further stated that, during 
the preceding year or two, pain and swelling had increased 
and, currently, he had no use of the left arm.

At an October 1997 VA orthopedic examination, the veteran 
reported occasional left wrist pain until about seven years 
earlier.  During the preceding seven years, left wrist pain 
had gradually increased, and grip strength gradually 
decreased, to the point where he was currently unable to lift 
heavy objects.  Upon clinical evaluation, the forearm was 
well positioned, there was no tenderness over the ulna, and 
there was no evidence of false motion or shortening.  There 
was clinical edema, and significant tenderness to palpation, 
overlying the anatomic "snuffbox."  There was 20 degrees of 
dorsiflexion and palmar flexion, 10 degrees of ulnar and 
radial deviation, 80 degrees of pronation, and 85 degrees of 
supination.  Grip strength of the left hand was 4/5 compared 
to the right.  X-rays showed moderate radiocarpal joint 
disease and an ununited fracture at the waist of the left 
scaphoid.

At a September 1998 VA orthopedic examination, the veteran 
complained of a dull pain in the left wrist that came and 
went, especially with weather changes.  The pain had 
increased since his 1992 VA examination, and he said he was 
unable to lift a cup of coffee due to the loss of strength.  
There was tenderness in the anatomic "snuffbox" and grip 
strength was 3/5 on the left and 5/5 on the right.  There was 
15 degrees of dorsiflexion, 30 degrees of palmar flexion, 10 
degrees of radial deviation, and 20 degrees of ulnar 
deviation with marked crepitus throughout.
X-rays of the left forearm showed an old healed fracture of 
the distal ulna; X-rays of the left wrist showed an old 
ununited fracture at the scaphoid waist and severe 
degenerative changes.  The examiner reported that the pain 
and limitation of motion of the left wrist was consistent 
with nonunion of a scaphoid fracture and the severe arthritis 
that would naturally result therefrom.  He further reported 
that pain and limitation of motion due to arthritis would be 
persistent, so he was unable to comment on any increased 
disability due to flare-ups.

Records of the Social Security Administration were obtained 
and submitted, as well as those from outside health care 
providers but, except for those reported above, they dealt 
entirely with the veteran's cardiac disorder.

Analysis

The veteran has claimed that his service-connected left wrist 
disorder is more disabling than indicated by the assigned 
evaluation.  Such a claim is well grounded within the meaning 
of 38 U.S.C.A. § 5107(a).  Johnston v. Brown, 10 Vet.App. 80, 
84 (1997); Proscelle v. Derwinski, 2 Vet.App. 629 (1992).

The basis of disability evaluations is the ability of the 
body as a whole, or of a system or organ of the body, to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  In 38 C.F.R., Part 
4, the VA Schedule for Rating Disabilities, the various 
disabilities are identified by separate diagnostic codes.  
38 C.F.R. § 4.27.  Within diagnostic codes, specific ratings 
are determined by the application of criteria which are based 
on the average impairment of earning capacity caused by the 
rated disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321(a).  
When there is a question as to which of two evaluations 
should be assigned, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that evaluation.  Otherwise, the lower evaluation will be 
assigned.  38 C.F.R. § 4.7.  If there is reasonable doubt as 
to the degree of disability, it is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  Where, as here, entitlement to 
compensation has already been established and only the 
evaluation is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  See DeLuca v. Brown, 8 Vet.App. 202 (1995).  
Functional loss, weakness, and pain on motion are all 
symptoms which must be considered.  38 C.F.R. § 4.40.  As 
regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  In rating disability of the joints, 
consideration must be given to demonstrated range of motion, 
pain on motion, excess fatigability, weakened motion, lack of 
coordination, and swelling, deformity, and atrophy from 
disuse.  DeLuca, supra; 38 C.F.R. § 4.45.

In this case, service connection is in effect for residuals 
(including traumatic arthritis, reduced strength of the left 
hand, and atrophy of left forearm musculature) of fractures 
of the left carponavicular, ununited, and of the distal third 
of the left ulna, and a 20 percent evaluation has been 
assigned pursuant to DC 5211 (impairment of ulna).

The veteran is right-handed and, under the provisions of DC 
5211, a 30 percent evaluation is assigned for an ununited 
fracture of the proximal half of the minor ulna with false 
movement, loss of bony substance, and marked deformity.  A 
20 percent evaluation is assigned for an ununited fracture of 
the proximal half of the minor ulna with false movement and 
marked deformity but no loss of bony substance.  Also, a 20 
percent evaluation is assigned for an ununited fracture of 
the distal half of either the major or the minor ulna.  Only 
a 10 percent evaluation is assigned for a malunited, poorly 
aligned fracture of either the major or the minor ulna.  
Here, the fracture of the veteran's left ulna occurred in the 
distal, not the proximal, half, and the fracture is well 
healed, so there is neither nonunion, false movement, loss of 
bony substance, deformity, or malunion.  Since the fracture 
of the veteran's left ulna was neither ununited nor 
malunited, he does not meet the criteria for even a 10 
percent evaluation under the provisions of DC 5211.

Under the provisions of DC 5215 (limitation of motion of the 
wrist), a 10 percent evaluation is assigned, without regard 
to majority or minority of the disabled wrist, when 
dorsiflexion is less than 15 degrees or when palmar flexion 
is 0 degrees.  The rating criteria of DC 5215 do not provide 
for an evaluation greater than 10 percent and, at the 
September 1998 VA orthopedic examination, the veteran 
demonstrated 15 degrees of dorsiflexion and 30 degrees of 
palmar flexion.  Thus, he does not meet the criteria for even 
a 10 percent evaluation under the provisions of DC 5215.

Under the provisions of DC 5214 (ankylosis of the wrist), a 
40 percent evaluation is assigned for unfavorable ankylosis 
of the minor wrist in deviation or any degree of palmar 
flexion, a 30 percent evaluation is assigned for unfavorable 
ankylosis of the minor wrist in any other position, and a 20 
percent evaluation is assigned for favorable ankylosis of the 
minor wrist in 20 to 30 degrees of dorsiflexion.  Ankylosis 
is immobility, or fusion, of a joint.  DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY 86 (28th ed. 1994).  Though range of motion 
of the veteran's left wrist is limited by about 50 percent, 
it is not ankylosed, so he does not meet the criteria for an 
evaluation under the provisions of DC 5214.

The veteran has arthritis as a residual of the left scaphoid 
fracture, and an evaluation under the provisions of DC 5003 
(degenerative arthritis) must be considered.  The rating 
criteria for that diagnostic code provide that, when there is 
X-ray evidence of arthritis, the evaluation is based on 
limitation of motion of the joint involved.  Thus, we must 
revisit DC 5215 (limitation of motion of the wrist), where we 
noted, above, that a compensable evaluation would not be 
warranted.  However, DC 5003 further provides that, if a 
compensable evaluation is not warranted under the applicable 
diagnostic code for limitation of motion, a 10 percent 
evaluation is, nevertheless, warranted for each major joint 
involved.  That provision is consistent with 38 C.F.R. 
§ 4.59, which provides that, with any form of arthritis, 
painful motion is an important factor of disability and it is 
the intent of the schedule to recognize such disability, due 
to injuries, as entitled to, at least, the minimum 
compensable evaluation for the involved joint.  The wrist is 
a major joint, see 38 C.F.R. § 4.45, so a 10 percent 
evaluation would be warranted under the provisions of DC 
5003.

The veteran has also contended that he has, in effect, lost 
the use of his left hand.  Under the provisions of DC 5125 
(loss of use of the hand), a 60 percent evaluation is 
warranted for loss of use of the minor hand.  However, loss 
of use of the hand, at least for the purpose of special 
monthly compensation, is deemed to exist when no effective 
function remains other than that that could be performed 
equally well by amputation of the hand and installation of a 
prosthesis.  38 C.F.R. § 4.63.  The cited regulation equates 
extremely unfavorable ankylosis of two major joints of an 
extremity to loss of use of a hand.  Here, the veteran does 
not have any ankylosis, favorable or unfavorable, of even one 
major joint.  Further, with regard to surgery short of 
amputation, the veteran's doctor said, in an October 1995 
report, that the condition of the left wrist had worsened but 
not to the point where fusion was a consideration.  The Board 
is sympathetic to the veteran's contention that the condition 
of his left wrist equates to loss of use of the hand.  
However, that is a medical assessment that the veteran is not 
competent to make, Hicks v. West, 12 Vet.App. 86, 89 (1998), 
citing Grottveit v. Brown, 5 Vet.App. 91, 93 (1993), and no 
medical professional has made such an assessment here.  Thus, 
an evaluation under the provisions of DC 5125 is not 
warranted.

In sum, if the appeal herein had been taken from a 
noncompensable evaluation, the Board would only be able to 
award a 10 percent evaluation under the provisions of DC 5003 
(arthritis).  Clearly, an evaluation greater than 20 percent 
is not warranted under the rating criteria of any applicable 
diagnostic code.

Finally, when this case was last before the Board, we noted 
that, in a January 1997 statement, the veteran's 
representative requested consideration of an extraschedular 
evaluation.  The regulations provide for such an evaluation 
in exceptional cases where schedular evaluations are 
inadequate.  Upon field station submission, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, is authorized to approve, on the basis of 
the criteria set forth in the regulation, an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm, for the 
Under Secretary or the Director, is a finding that the case 
presents such an exceptional or unusual disability picture, 
with such related factors as frequent periods of 
hospitalization or marked interference with employment, as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

We must note, however, that the extraschedular evaluation is 
assigned by the Under Secretary or the Director, not by the 
Board.  Indeed, the Court has held that the Board is 
precluded from assigning an extraschedular evaluation in the 
first instance.  Floyd v. Brown, 9 Vet.App. 88 (1996).  We 
note, also, that the regulation provides that the case should 
be referred to the Under Secretary or Director by a field 
station, not the Board.  But see Smallwood v. Brown, 10 
Vet.App. 93, 97-8 (1997) ("[the Board] erred by not 
considering referral of this claim to the appropriate VA 
official for consideration of an extra-schedular [sic] 
rating").  The Board may consider an extraschedular 
evaluation, may affirm an RO denial of an extraschedular 
evaluation, and may conclude, in the first instance, that a 
claim does not meet the criteria for an extraschedular 
evaluation.  Bagwell v. Brown, 9 Vet.App. 337, 338-9 (1996).  
Moreover, the Board may deny an extraschedular evaluation, in 
the first instance, without violating the veteran's due 
process rights to notice and opportunity to be heard, see 
Bernard v. Brown, 4 Vet.App. 384 (1993), because the question 
of an extraschedular evaluation is a component of an 
increased rating claim.  See Bagwell at 339; but see Johnston 
v. Brown, 10 Vet.App. 80, 86 (1997) ("Nor has the [Board] 
addressed whether denial of an extraschedular evaluation by 
the [Board] in the first instance was prejudicial, on the 
particular facts of this case, under Bernard . . . .").

In the March 1998 remand, the Board directed the RO to 
consider an extraschedular evaluation in this case and to 
make its consideration thereof a matter of record.  The RO 
failed to do that.  A remand by the Board confers on the 
veteran, as a matter of law, the right to compliance by the 
RO with the remand orders.  Stegall v. West, 11 Vet.App. 268, 
271 (1998).  In view of the failure by the RO to consider an 
extraschedular evaluation, as ordered by the March 1998 
remand, the Board must now determine whether the veteran 
would be prejudiced by our consideration of that question, in 
the first instance, at this juncture of the proceedings.  Had 
the Board adjudicated this claim in March 1998, rather than 
remanding it to the RO, we could have considered, and denied 
but not assigned, an extraschedular evaluation.  Bagwell, 
supra.  The issue now turns upon whether, by remanding the 
question of an extraschedular evaluation to the RO, which 
order the RO appears to have ignored, the Board is somehow 
deprived of the authority to consider it.

A mechanical adherence to Stegall would dictate that the case 
again be remanded to require the RO to do what it failed to 
do in response to the March 1998 remand:  consider an 
extraschedular evaluation.  However, it is difficult to see, 
as a practical matter, how, if the Board could have 
considered the question of an extraschedular evaluation in 
the first instance when the March 1998 remand was issued, the 
veteran could be prejudiced by the Board's consideration of 
that question now.  The remand gave the veteran and his 
representative ample opportunity to present evidence and 
argument on the issue of an extraschedular evaluation so, 
even though the RO did not address the issue after the March 
1998 remand, all of the relevant evidence and argument should 
now be of record.  Accordingly, the Board finds that the 
veteran has had notice of the issue (it was raised by his 
representative in the last sentence of his January 1997 
statement) and opportunity to be heard on the issue (the case 
has been in remand status since March 1998), and it is 
appropriate that the Board now consider the issue of an 
extraschedular evaluation.

Turning now to the evidence relevant to the question of 
whether this is an exceptional case contemplated by 38 C.F.R. 
§ 3.321(b)(1), we find that the disability does not involve 
the dominant, or major, hand.  The veteran experienced only 
occasional pain until 1990, when left wrist symptomatology 
began to increase.  The veteran has been totally disabled, 
for more than twenty years, due to a heart disorder, so there 
is no indication in the record that his left wrist disability 
interferes with employment.  He reported that surgical 
intervention could be a possibility if the condition worsens 
but, to date, he has not been hospitalized for treatment of 
his left wrist.  In sum, the veteran has arthritis in the 
left wrist that causes pain, which he treats with Motrin, and 
that limits range of motion by half.  In addition, his grip 
strength is diminished by half and he wears a wrist brace 
half the time to alleviate that symptom.  Finally, his 
current evaluation of 20 percent is more than the Board would 
have assigned under applicable rating criteria.  Accordingly, 
we conclude that this case does not meet the criteria for an 
extraschedular evaluation.


ORDER

Entitlement to an increased rating for residuals (including 
traumatic arthritis, reduced strength of the left hand, and 
atrophy of left forearm musculature) of fractures of the left 
carponavicular, ununited, and of the distal third of the left 
ulna, currently evaluated as 20 percent disabling, is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 

